Citation Nr: 9926828	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
August 1974.  

Service connection for an acquired psychiatric disorder was 
denied by the Board of Veterans' Appeals (Board) in a 
decision in February 1988.  The case is now before the Board 
on appeal from a rating decision of the Louisville, Kentucky 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD.  The veteran testified at personal hearings in August 
1994 and February 1996.  In August 1995 and May 1996, the 
hearing officer confirmed the denials and issued supplemental 
statements of the case.  In December 1996, the Board remanded 
the case to the RO for the veteran to be scheduled for a 
hearing before a traveling Member of the Board.  On July 11, 
1997, the veteran testified at a hearing before the 
undersigned Member of the Board, sitting at Huntington, West 
Virginia.  In July 1998, the Board found that the claim was 
reopened by virtue of the fact that it required de novo 
review under the laws specific to claims of service 
connection for PTSD, and remanded the case to the RO for 
additional development of the evidence and de novo review 
under the PTSD criteria.  A VA compensation examination was 
conducted in December 1998.  A supplemental statement of the 
case was issued in March 1999.  

The veteran represents himself, having revoked a power of 
attorney to a private attorney.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
service.  

2.  The veteran did not serve in combat; his claimed non-
combat stressors are not verified; and there is no clear 
diagnosis of PTSD based on verified stressors. 

3.  There is no competent evidence of a nexus between any 
current acquired psychiatric disorder and the veteran's 
active service.  


CONCLUSION OF LAW

The veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's military occupation specialty was a Hawk fire 
control crewman.  The veteran's report of separation from 
service (DD Form 214) does not reflect service in a combat 
zone, and does not show that he received any awards or 
decorations indicative of combat. 

The veteran's service medical records are completely silent 
with respect to any complaints, findings or diagnosis of any 
acquired psychiatric disorder.  While a private treatment 
report indicates that Valium was prescribed as early as 
February 1975 for the veteran's complaints of nerves, the 
records do not reflect any hospital admission or treatment 
for an acquired psychiatric disorder within one year after 
veteran's discharge from service.  Private medical records 
show that the veteran was treated with Valium in 1976 and 
1977.  Anxiety neurosis was diagnosed in 1981.  In 1982 a 
severe psychoneurotic gastrointestinal disorder and a 
somatization disorder were diagnosed. 

Received in December 1991 were VA outpatient treatment 
reports dated from February 1991 to May 1991 reflecting 
treatment for unrelated physical disabilities.  These records 
do not reflect any complaints or treatment for a psychiatric 
disorder or PTSD.  

On VA compensation examination in January 1992, the veteran 
complained of feeling anxious, disoriented, having memory 
lapses, and some memory loss.  He reported that while he was 
stationed in Korea as a fire control operator, fully armed 
planes buzzed above nearly every day and that he was in 
constant fear that they would be bombed.  He reported that he 
had problems with startle response to loud noises and 
nightmares.  Following a mental status evaluation, the 
diagnoses were generalized anxiety disorder, and PTSD, 
provisional.  

Private treatment reports from February 1992 to September 
1992 reflect that the veteran continued to receive clinical 
evaluation and treatment for a variously diagnosed 
psychiatric disorder.  Following a psychological evaluation 
in March 1992, the examiner stated that the veteran could be 
given the provisional diagnoses of organic mood disorder and 
organic personality disorder based on past alcohol and 
substance abuse.  The examiner also stated that a 
differential diagnosis, such as major depression, single 
episode, generalized anxiety disorder, or panic attacks with 
agoraphobia could be considered once organic causes had been 
ruled out.  The examiner further stated that the veteran 
could be diagnosed with PTSD as a result of the exposure to 
"the conflict" while he was in Korea.  

On VA compensation examination in February 1993, the veteran 
reported that he had been diagnosed with generalized anxiety 
disorder, PTSD and bipolar disorder, mixed.  He reported 
symptoms including being irritable most days, anger 
outbursts, recurrent distressing dreams, depression, sleep 
disturbances, poor appetite, decreased concentration, and 
highly variable energy levels.  He also reported problems 
with his mind racing.  Following a mental status evaluation, 
the diagnosis was bipolar disorder, mixed.  On VA examination 
in March 1994 a diagnosis of PTSD was noted.  On VA 
examination in April 1994, bipolar disorder, mixed type, was 
diagnosed.  

At a personal hearing in August 1994, the veteran testified 
that he was attached to a Hawk missile base and worked as a 
fire control operator.  He explained that his job was to push 
buttons and shoot down planes.  He reported that they were 
assigned to guard an island by the Yellow Sea.  He maintained 
that he never had any psychiatric problems prior to entering 
military service.  He stated that in February 1974, he saw 
Dr. Hall, who told him that he was messed up and gave him 
nerve medications.  The veteran reported that he started 
drinking while on active duty.  He stated that he stayed 
drunk 16 out of the last 21 years.  He indicated that he 
began seeing a psychiatrist 3 to 4 years ago, at which time 
he was placed on medication.  The veteran related that he had 
difficulty sleeping because of constant nightmares.  He 
indicated that he was constantly bothered by an incident in 
service during which he slapped an old man over a cliff.  He 
testified he saw "guys jump through windows, slice their 
wrists, and shoot one another brains out right in the 
foxholes."  The veteran stated that he experienced 
depression and anxiety attacks as a result of his experiences 
in service.  He said that he was taking Prozac.  

VA outpatient treatment reports dated from December 1991 to 
March 1993, reflect clinical evaluation and treatment for a 
psychiatric disorder, diagnosed as PTSD and a bipolar 
disorder.  Private treatment reports dated from February 1992 
to September 1994 and VA outpatient treatment reports dated 
from September 1993 to August 1994, reflect ongoing clinical 
evaluation for complaints of increased nightmares, occasional 
flashbacks, intrusive thoughts about Korea, irritability, 
difficulty sleeping, and fleeting suicidal ideations.  These 
records reflect the diagnoses of bipolar affective disorder 
and PTSD.  

On VA examination in January 1995, the veteran reiterated 
complaints similar to those described on previous 
examinations.  Following mental status examination, the 
diagnosis was PTSD.  The examiner stated that it was his 
basic feeling that given the conditions that the veteran was 
subjected to in Korea and given the ubiquitousness of the 
knowledge that people have of those conditions and the way it 
had affected soldiers that had been there, and given the fact 
that he was functioning normally before going into service, 
and given the fact that his wife stated that even six months 
before he left service he was in better condition than six 
months later when he was discharged, he had no doubt that 
"PTSD was related to the experiences in service."  

In a July 1995 letter, the U.S. Army & Joint Services 
Environmental Support Group (ESG) indicated that they could 
not verify stressors since it was impossible to determine who 
the veteran knew or what he personally witnessed.  The ESG 
stated that in order to provide research concerning specific 
combat incidents and casualties, the veteran was required to 
provide the most specific date possible, type and location of 
the incident, numbers and full names of casualties, unit 
designation to the company level and other units involved.  
The ESG stated that the more detailed the information, the 
better chance they had of successful research.  

At a personal hearing in February 1996, the veteran indicated 
that a civilian doctor treated him for a nervous condition 
while he was on active duty in 1974.  The veteran explained 
that his specialty was fire control crewmember, and that this 
entailed much pressure.  The veteran indicated that he had 
been receiving treatment for a bipolar disorder ever since 
February 1974.  He maintained that he had no psychiatric 
problems before going into military service.  He asserted 
that while he did not recall the names (or dates of events) 
of the individual who jumped out a window, the one who slit 
his wrists, or the one who shot his buddy in a foxhole, the 
company he was with was stationed in a combat zone.  He 
related that he slapped a Korean over a cliff, and he 
witnessed a buddy shoot himself during basic training.  

Received in February 1996 was a private medical statement 
from Phyllis Coleman, M.A., Prof. Eq., dated in January 1995, 
indicating that the veteran had been a patient at the 
Mountain Comprehensive Care Center since February 28, 1992.  
It was noted that the veteran's current diagnosis was listed 
as bipolar disorder, mixed, in partial remission and 
sedative, hypnotic dependence.  He presented with 
nervousness, anxiety, sleep disturbance, poor concentration, 
agitation, depression and anger.  It was further noted that 
the veteran's current treatment in outpatient therapy focused 
a great deal on his "war experiences" and how they had 
impacted on his emotional well being.  Also received in 
February 1996 were private treatment reports dated from 
August 1994 to December 1995, which reflect treatment for 
symptoms of a psychiatric disorder variously diagnosed.  
During a clinical visit in September 1994, Dr. John B. 
Hession stated that the veteran had PTSD as a result of his 
military service, whether or not his diagnosis is or was 
bipolar affective disorder.  

At a personal hearing before a traveling Member of the Board 
in July 1997, the veteran indicated that six months before he 
left military service, he went to Dr. Morris Hall who treated 
him for "nerve problems" and was given medications.  The 
veteran indicated that he had been treated with 
antidepressants for the last 15 years.  He maintained that 
the record contained evidence of VA doctors who have said 
that he had PTSD as a result of stressors in the military.  
He contended that he was in a combat zone for 13 months.  He 
related that his job was to watch radar screens, observe 
enemy aircraft coming across the demilitarized zone, and to 
push the buttons and shoot down planes if necessary.  He 
stated that although he did not kill anybody, his life was in 
constant danger due to the nature of his job.  

Submitted at the hearing was a statement from Phyllis 
Coleman, dated in July 1997, which contains information 
essentially similar to that in the January 1995 statement 
discussed above.  

A report of contact, dated August 25, 1998, indicates that 
the veteran had received a VA letter dated August 21, 1998, 
requesting additional information regarding any claimed 
stressors.  He stated that already submitted the information 
requested.  

Private treatment reports dated from February 1992 to May 
1998 show that the veteran received ongoing clinical 
evaluation for "nerve" problems.  The diagnosis was bipolar 
disorder-mood depressed.  

In a letter dated in August 1998, the RO requested the 
veteran to provide detailed information regarding his claimed 
inservice stressors.  He was also asked to provide the names 
of all medical providers from whom he had received treatment 
for PTSD.  In a report of contact dated August 25, 1998, the 
veteran indicated that he had already submitted the 
information requested.  

In statements received in August and September 1998, the 
veteran reported the previously claimed stressors.  He did 
not provide any new or specific information, including names, 
dates, locations etc.   

On VA examination in December 1998, it was reported that the 
veteran advocated strongly for PTSD and that his story was 
consistent with a report of Dr. Cook's, including his report 
of being in a combat zone.  The examiner noted that the 
veteran appeared to be consistent and be reporting on a 
consistent basis with regard to his nightmares; he reported 
that he hardly ever dreamt now, but he used to have a lot of 
nightmares.  The veteran reported that during basic training, 
one of his fellow trainees shot himself; however, it was 
noted that, what was revealed during this event was some very 
strong antiauthority themes and resentment toward what had 
occurred in the military to the point of desiring death for 
his basic training drill sergeant.  The veteran reported a 
story of being forced to stay in formation despite informing 
his drill sergeant of diarrhea; as a result, he lost control 
of his bowels and was belittled by his drill sergeant.  He 
was also consistent in his report of having made out a will 
and feeling consistently afraid when he worked as a fire 
control operator on a missile site in Korea.  It was noted 
that the veteran was in an area that, although not formerly 
designated as a combat zone, was designated a demilitarized 
zone in which there was documentation of physical violence 
and harm including death and severe wounding of other 
soldiers in this area in the early 1970's.  The examiner 
stated that there was known to have been significant stress 
during the veteran's period on active duty and there appeared 
to have been some abusive actions by Sergeant Hatfield.  
Documented secondary enuresis in August 1972 would appear to 
support a significant amount of anxiety or stress for the 
veteran that cannot be attributed to an organic basis.  The 
veteran reported symptoms of his mind racing a lot, of 
spending impulses, of speeding at times and being moody.  

The examiner noted that in the past, the veteran had 
experienced distressing dreams and did report and continued 
to report a sense of a foreshortened future, difficulty 
recalling important aspects of his stress, diminished 
interest or participation in significant activities and a 
feeling of detachment from others.  He also reported problems 
with falling or staying asleep, irritability, and exaggerated 
startle response.  Following a mental status evaluation, the 
pertinent diagnoses were anxiety disorder, mood disorder; and 
personality disorder, with significant borderline traits.  
The examiner stated that the veteran primarily suffered 
anxiety problems that, so far as he was able to determine 
from the veteran's report, began in the military.  He stated 
that this would be related to the veteran's exposure to the 
death by suicide of a fellow basic trainee and also living 
through a stressful demilitarized zone with a heightened 
awareness of potential threat of death by North Koreans in 
the type of position that he worked in.  

The veteran was referred for a psychological evaluation in 
December 1998.  The examiner stated that he had difficulty 
giving the veteran a strong recommendation for PTSD.  The 
examiner reported that the veteran did provide a convincing 
evidence for hypervigilance and defense avoidance.  Testing, 
however, strongly confirmed problems with anxiety, depression 
and angry.  The anxiety disorder diagnosis provided earlier 
remained unchanged; however, he seemed to give strong 
evidence for a mood disorder with both depressive and manic 
symptoms, but not clearly bipolar disorder.  The examiner 
concluded that mood disorder was suggested.  He also stated 
that there was strong recommendation for a diagnosis of 
personality disorder with significant borderline traits.  

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  For a well-grounded 
claim of service connection, there must be competent evidence 
of a current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
in-service stressor. 38 C.F.R. § 3.304 (f); See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  With regard to the second 
criterion, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 C.F.R. § 3.304(f).  

In the instant case, the Board observes that the veteran 
initially appears to meet the first prong of the regulatory 
requirement for PTSD.  That is, treatment reports and the 
January 1995 VA compensation examination report shows a 
diagnosis of PTSD.  However, the veteran did not serve in 
combat (He served in Korea many years after the Korean 
Conflict.), and there is no credible evidence that any 
claimed noncombat inservice stressor actually occurred.  The 
veteran has described events such as slapping an old man over 
a cliff, and witnessing the death of another soldier.  The 
first would be misconduct (at the least), and could not be 
the basis for a grant of service connection.  The latter is a 
verifiable event (if it occurred), and the veteran has 
repeatedly declined to provide any details which would permit 
verification. 

Where VA determines from the evidence that the veteran did 
not engage in combat with the enemy or where the veteran, 
even if he did engage in combat, is claiming stressors not 
related to combat, his lay testimony by itself is not 
sufficient to establish that a putative stressor occurred.  
Moreau v. Brown, 9 Vet App 389, 395 (1996).  Accordingly, any 
current diagnosis of PTSD is not based on a recognized 
stressor (and cannot be regarded as clear).

To establish entitlement to service connection for PTSD, 
there must be a clear diagnosis of the disorder. 38 C.F.R. 
§ 3.304(f).  Based on the evidence of record, the Board finds 
that presently there is no clear diagnosis of PTSD.  The PTSD 
diagnoses of record are based on assumptions that the veteran 
served in combat or in a combat zone.  In light of the 
foregoing, the Board finds that the veteran's claim, to the 
extent that it is one of service connection for PTSD, is not 
well grounded, and must be denied. 

Regarding a psychiatric disorder other than PTSD, there is no 
competent evidence of a nexus between any currently diagnosed 
anxiety disorder, bipolar disorder, or any other acquired 
disorder, and service.  The only evidence of a nexus between 
any such disorder and the veteran's service is in the 
statements of the veteran himself.  As a layperson, he is not 
competent to offer opinions on medical etiology.  Without 
competent evidence of a nexus between current psychiatric 
disability and service, this aspect of the claim, likewise, 
is not well grounded, and must be denied.  See Caluza, supra.


ORDER


Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals






